MEMORANDUM OPINION

                                          No. 04-10-00712-CR

                                 EX PARTE James MCCRACKEN

                                          Original Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 20, 2010

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On October 5, 2010, relator James McCracken, III filed an original petition for writ of

habeas corpus in this court. However, as an intermediate court of appeals this court is not

authorized to grant the relief requested. Pursuant to section 22.221(d) of the Texas Government

Code, in civil matters, a court of appeals “may issue a writ of habeas corpus when it appears that

the restraint of liberty is by virtue of an order, process, or commitment issued by a court or judge

because of the violation of an order, judgment, or decree previously made, rendered, or entered

by the court or judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d) (Vernon 2004).

However, in criminal matters, a court of appeals has no original habeas corpus jurisdiction.



           1
           This proceeding arises out of Cause No. 2009-CR-10559-B, styled State of Texas v. James McCracken,
III, pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl
presiding.
                                                                                   04-10-00712-CR


Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State,

988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters, the courts

authorized to issue writs of habeas corpus are the Texas Court of Criminal Appeals, the district

courts, and the county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (Vernon 2005).

Therefore, we dismiss this petition for writ of habeas for lack of jurisdiction.

                                                                      PER CURIAM
DO NOT PUBLISH




                                                 -2-